 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   TERESA R. BURWELL,
                                                              Case No.: 2:18-cv-00980-KJD-NJK
12           Plaintiff(s),
                                                                            Order
13   v.
                                                                       [Docket No. 37]
14   NEVADA PROPERTY 1, LLC,
15           Defendant(s).
16         Plaintiff is proceeding pro se and has filed her initial disclosures. Docket No. 37. Plaintiff
17 is instructed that initial disclosures and discovery related-documents must be served on
18 Defendant’s counsel, not be filed on the docket. See Local Rule 26-8; see also Fed. R. Civ. P.
19 5(d)(1). Although the Court declines to strike the initial disclosures in this instance, it may strike
20 future discovery that is filed on the docket improperly.
21         IT IS SO ORDERED.
22         Dated: May 10, 2019
23                                                                ______________________________
                                                                  Nancy J. Koppe
24                                                                United States Magistrate Judge
25
26
27
28

                                                     1
